David Newbern, Justice. The appellant was convicted in municipal court of violation of Ark. Stat. Ann. § 75-225 (Repl. 1979) which prohibits displaying on a vehicle “a number belonging to any other vehicle, or fictitious registration number.” In her de novo trial in the circuit court, her conviction was affirmed. As we must interpret the statute, our jurisdiction rests on Arkansas Supreme Court and Court of Appeals Rule 29. 1. c. At the circuit court trial the appellant testified the license plate on her car when she was stopped by the police had been on another car. The plate was placed by a car dealer on the car in which she was stopped. She stated she had not had the record “changed over.” The license plate was issued in 1977, according to her testimony. The policeman who stopped the appellant on October 27, 1983, testified the license had expired in October, 1975. The appellant was driving a 1981 vehicle. The circuit judge stated that because the license displayed by the defendant was outdated it was therefore fictitious and the defendant was thus guilty.  We agree with the appellant that the mere fact the license plate was not current was no evidence of its fictitiousness. However, the appellant’s own testimony places her squarely in violation of the statute, as she admitted the license plate was not issued for the car on which she had displayed it.  While the trial judge was in error in his reason for the conviction, the correct result was reached. The error of the trial court in referring to inapplicable statutory language and not to the applicable language was thus harmless. When the error is harmless, we affirm. Curtis v. State, 279 Ark. 64, 648 S.W.2d 487 (1983); Rice v. State, 216 Ark. 817, 228 S.W.2d 43 (1950). Affirmed. Purtle, J., dissents.